DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 MAY 2022 has been entered.
Status of Claims
The claim set filed on 16 MAY 2022 has been considered.  Claims 1 and 3 have been amended.  Claim 1 has been amended to further define the invention. 
Current pending claims are Claims 1-21 and are considered on the merits below. 
	Response to Amendment/Response to Arguments
The REMARKS filed on 14 APRIL 2022 and the set filed 16 MAY 2022, the assertions addressed by the Applicant are the same.  In the Advisory Action on 26 APRIL 2022, the Examiner had addressed the potential amendment to the claims as well as assertions in the REMARKS.  
The response to the amendments/arguments are addressed below and the rejection below has been amended to reflect the changes to the claim language.  
In the REMARKS filed on 16 MAY 2022, Applicant has amended Claim 1 to further define the ‘analytical toilet comprising…one or more receptacles, each comprising a connection interface for receiving an analytical device”.  Applicant asserts that “Claim 1 describes a receptacle adapted to interface directly with an analytical test device connected thereto (i.e., the analytical test device is inserted into, and may be removed from, the receptacle).”  Applicant has also asserted that the applied reference to HALL, ‘197, does not describe in the drawings or text that reads of the claimed receptacle.  
Applicant asserts that the sample cell 510 is not a receptacle.  The Examiner respectfully disagrees.  Using the common well-known definition of a receptacle, https://www.merriam-webster.com/dictionary/receptacle, merriam-webster defines it to be 1 : one that receives and contains something : container.  In HALL, [0067-0070], the sample cell 510 is used to collect urine through entry aperture 610.  The sample cell 510 that is used to receive and contain the urine sample and is interpreted to be a receptacle.  The Merriam Webster definition was previous cited on the PTO-892 with the Advisory Action.  
Applicant further asserts that ‘Nothing in the "receptacle" would provide for an attachable/detachable connection if a connection were possible’.  The Examiner respectfully disagrees.  In HALL, Figures 4 and 7, [0066], there is an attachable/detachable connection in the form of fiber optic cables 460/470.  
The claim language in amended Claim 1 recites ‘one or more receptacles, each comprising a connection interface for receiving an analytical test device’.  Using the broadest reasonable interpretation ‘one or more receptacles, each comprising a connection interface for receiving an analytical test device’ is interpreted as a connection is made between the receptacle and an analytical test device through a connection interface.  The language of the currently presented claim does not claim an analytical device placed into or have any a fluidic connection from the receptacle to an analytical device. 
After careful consideration of claim language and Applicant’s REMARKS, and review of Figures 5-7, and [0060-0061] of the instant application, Examiner believes that the ‘ manifold 200 is adapted to provide receptacles 210 with standardized connection interfaces for multiple analytical test devices 300…the analytical test device 300 includes multiple inlets in fluid communication with the manifold 200.’  The fluidic connection has not been claimed in the instant claims. 
The new claim language recites the receptacle(s) each comprising: a connection interface for receiving an analytical test device, comprising: a mechanical attachment to secure the analytical test device in place.  The mechanical attachment is now not part of the receptacle but rather a part of the analytical device.  This structurally changes what the mechanical attachment is attached to or part of.  
Regarding the amendment to the claim regarding the 'mechanical attachment to secure the analytical test device in place', the Examiner still believes that the HALL reference teaches this limitation.  Since now the 'mechanical attachment to secure the analytical test device in place', it can be seen in Figure 4, the fiber optic spectrometer 480 is attached to the back tank of the toilet and connected to the cables 460/470. 
While HALL does not specifically teach the attachment to secure the analytical test device, the spectrometer 480 is connected to the cables within a reasonable distance and is therefore mechanically attached to the back tank area of the toilet.  The way the spectrometer 480 is attached to the toilet is mechanically attached so that the cables can connect the spectrometer 480 to the sample cell 510 containing a sample.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HALL, US Publication No., 2017/0322197 A1.
Regarding Claim 1, the reference HALL discloses an analytical toilet, abstract, health monitoring toilet, comprising: a bowl for receiving excreta from a user, Figure 1B, [0006, 0044], toilet bowl 2; a base supporting the bowl, Figure 1B, toilet has a base; and one or more  receptacles, Figure 4-7, [0066-0068], capture basin 430 has sample cell 510, each comprising a connection interface for receiving an analytical test device into the receptacle, [0066-0070], sample cell 510 has connection interface with cable 460/470, comprising: a mechanical attachment to secure the analytical test device in place in the receptacle, Figure 7, arm 710, [0070], Figure 4, spectrometer 480 is attached to back of tank to toilet and connected to cables 460/470, a power supply, Figure 5-7, [0067-0068], fiber optic cable 460 is supplied by power by controller 490, [0066-0070], and a data connection, Figure 5-7, [0066-0068], fiber optic cable 460 is connected to receiving fiber optic cable 470; wherein the analytical test  device is adapted to provide data useful to the user, [0066]; and wherein the analytical test device is adapted to be attached to and detached out of one of the one or more receptacles, Figure 4, spectrometer 480 can be connected or disconnected by fiber optic cable , [0066].
Additional Disclosures Included are: Claim 2: wherein the analytical toilet of Claim 1 wherein at least one receptacle is adapted to provide at least one fluid inlet and at least one fluid outlet from the analytical test device, Figure 6-7, [0068-0070], entry aperture 610 and exit 630.; Claim 11: wherein the analytical toilet of Claim 1 further comprising a processor adapted to receive signal from at least one of the analytical test devices in the receptacles, [0066-0070].; Claim 12: wherein the analytical toilet of Claim 11 wherein the processor manages the data connection and the power supply for the analytical test devices needing them, [0066].; Claim 13: wherein the analytical toilet of Claim 1 further comprising a data connection from the toilet that transmits data to a health care provider, [0066].; Claim 14: wherein the analytical toilet of Claim 1 further comprising a data connection from the toilet that transmits data to a data display for the user, [0066].; and Claim 16: wherein the analytical toilet of Claim 1 further comprising one or more health and wellness sensors located in the bowl, Figures 4-7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5, 8-10, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over HALL, US Publication No., 2017/0322197 A1, and further in view of KIM, US Publication No. 2009/0216099 A1.
Regarding Claim 3, the HALL reference disclose the claimed invention, but is silent in regards to analytical toilet of Claim 1 further comprising a manifold system having multiple flow paths and valves for providing fluids to an analytical test device in the one or more receptacles. 
The KIM reference discloses an analytical toilet, Figure 8, [0101, 0102], comprising: a bowl for receiving excreta from a user, Figure 7, [0098], toilet bowl 710; a base supporting the bowl, Figure 8; one or more receptacles, each comprising a connection interface for receiving an analytical test device into the receptacle, Figure 7, [0098-0099], urine collecting part 730 receives analyzing part 740, comprising: a  mechanical attachment, a power supply, and a data connection, wherein each receptacle is adapted to connected with an analytical test device, the  analytical test device being adapted to provide data useful to the user, Figure 7 and 8, [0097, 0100-0102], urine collecting part 730-732 is attached to side of bowl, urine is filled, or tank 725 and cartridges 726-728, Figure 5, [0024, 0085-0092], analyzing part 740, inherently has data collection and power supply to perform ATR-IR and a detector 746 and a controller 74; further comprising a manifold system having multiple flow paths and valves for providing fluids to an analytical test device in the one or more receptacles, Figure 6, [0095-0097], valve 723 and paths depend on which fluid in cartridge 726-728 is being utilized. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention of HALL to further include a manifold system with the analytical toilet system taught by KIM to have all necessary fluids located in one location in the toilet for space saving reasons as well as convenience of all fluids to be used during analysis. 
Additional Disclosures Included by the combination are: Claim 4: wherein the analytical toilet of Claim 3 wherein the manifold further comprises one or more mixing chambers for sample preparation, KIM Figure 6, [0097], piping part 720 includes tank and cartridges.; Claim 5: wherein the analytical toilet of Claim 3 further comprising one or more fluid supplies from outside sources and internal reservoirs, KIM Figure 6 or 8, [0097], tank or cartridges 725-728, [0103], supplying part 712.; Claim 8: wherein the analytical toilet of Claim 5 wherein the plurality of fluid supplies includes at least one of excreta, buffer solutions, chemical reagents, air, biomarkers, dilution solutions, calibration solutions, fragrances, sterilizers, flushing fluid, rinsing fluid, cleansing fluids, electrolyzed water, air, and water, KIM [0097].; Claim 9: wherein the analytical toilet of Claim 1 wherein the at least one analytical test device measures at least one of pulse, blood pressure, blood oxygenation, electrocardiography, body temperature, body weight, excreta content, excreta weight, excreta volume, excreta temperature, excreta density, and excreta flow rate, KIM [0008, 0022, 0069], Figure 10, S1050, [0110].; Claim 10: wherein the analytical toilet of Claim 1 wherein the at least one analytical test device further comprises one or more of an MOSFET, CCD, bioFET, an electrochemical cell, spectrometry, laser excitation, ultraviolet excitation, electrophoresis, amperometry, colorimetric analysis, and chromatography, KIM [0001, 0028], HALL [0066].; Claim 15: wherein the analytical toilet of Claim 1 further comprising one or more health and wellness sensors located in a seat, KIM Figure 2, [0072].; Claim 18: wherein the analytical toilet of Claim 1 further comprising at least one standardized interface between the one or more receptacles and analytical test devices, KIM Figure 6, [0094-0097].; and Claim 19: wherein the analytical toilet of Claim 3 wherein the manifold further comprises a relatively large channel for direct disposal of excreta in the bowl, KIM Figure 6 [0095].
Claims 17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over HALL, US Publication No., 2017/0322197 A1, and further in view of HALL, US Publication No. 2018/0165417 A1, herein referred ‘HALL-2018’.
Regarding Claim 17, the HALL reference discloses the claimed invention, but is silent in regards to wherein the analytical toilet comprise one or more health and wellness sensors located in a lid.
The HALL-2018 reference discloses an analytical toilet, abstract, [0005], comprising: a bowl for receiving excreta from a user, Figure 1, [0045], toilet 150; a base supporting the bowl, Figure 1, [0045], toilet 150 has a base attached to wall; further comprising one or more health and wellness sensors located in a lid, [0033], Claim 5. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the HALL reference to include one or more health and wellness sensors located in a lid to measure other user health metrics such as  body weight, bioimpedance sensors, heart rate sensor, blood pressure sensors, and body temperature sensors, HALL-2018 [0033].  
Regarding Claim 20 and 21, the HALL reference discloses the claimed invention, but is silent in regards to wherein the analytical test device comprises a microfluidic chip or a lab-on-chip. 
The HALL-2018 reference discloses an analytical toilet, abstract, [0005], comprising: a bowl for receiving excreta from a user, Figure 1, [0045], toilet 150; a base supporting the bowl, Figure 1, [0045], toilet 150 has a base attached to wall; further wherein the analytical test device comprises microfluidic chip or a lab-on-chip, [0032]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of HALL to further define the analytical test device comprises microfluidic chip or a lab-on-chip as taught by HALL-2018 to quantify analytes in urine or feces, [0021], using small amount of sample. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over HALL, US Publication No., 2017/0322197 A1, as applied to claim 1 above, and further in view of PARK, US Publication No. 2010/0061889 A1.
Regarding Claim 6, the HALL reference discloses the claimed invention, but is silent in regards to at least one sensor for detecting the level of fluid in the one or more internal reservoirs.
The PARK reference discloses analytical toilet, abstract, Figure 7, comprising: a bowl for receiving excreta from a user, Figure 7, [0042], chamber 70; a base supporting the bowl, Figure 7; and one or more of receptacles, Figure 1, 6 and 7, urine collector 71, [0042], further comprising at least one sensor for detecting a level of fluid in the one or more internal reservoirs, Figure 7, [0046], sensor 11 accurately detects numerical level information in urine collector.
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the HALL reference with the at least one sensor for detecting a level of fluid in the one or more internal reservoirs as taught by PARK to ensure a proper amount of urine or sample is collected during analysis.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over HALL, US Publication No., 2017/0322197 A1,as applied to claim 6 above, in view of PARK, US Publication No. 2010/0061889 A1, and further in view of KIM, US Publication No. 2009/0216099 A1.
Regarding Claim 7, the combination above suggests the claimed invention, but is silent in regards to wherein the wherein the at least one sensor comprises one or more of a weight sensor, pressure sensor, or proximity sensor.
The KIM reference discloses an analytical toilet, Figure 8, [0101, 0102], comprising: a bowl for receiving excreta from a user, Figure 7, [0098], toilet bowl 710; a base supporting the bowl, Figure 8; one or more receptacles, each comprising a connection interface for receiving an analytical test device into the receptacle, Figure 7, [0098-0099], urine collecting part 730 receives analyzing part 740, each comprising: a  mechanical attachment, a power supply, and a data connection, wherein each receptacle is adapted to connected with an analytical test device, the  analytical test device being adapted to provide data useful to the user, Figure 7 and 8, [0097, 0100-0102], urine collecting part 730-732 is attached to side of bowl, urine is filled, or tank 725 and cartridges 726-728, Figure 5, [0024, 0085-0092], analyzing part 740, inherently has data collection and power supply to perform ATR-IR and a detector 746 and a controller 74; further comprising a sensor that comprises one or more of a weight sensor, pressure sensor, or proximity sensor, [0066]. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the HALL reference with the sensor taught by KIM to measure components of the user and aspects of user, [0066].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797